



Exhibit 10.15
WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
COMPENSATION POLICY AND SHARE OWNERSHIP GUIDELINES FOR NON-EMPLOYEE DIRECTORS
(Adopted July 2013, amended April 2016)
The Board of Directors of Willis Towers Watson Public Limited Company, a company
organized under the laws of Ireland, has deemed it advisable and in the best
interests of the Company to formalize the current Non-Employee Director
compensation package and share ownership guidelines through the adoption of this
Compensation and Ownership Policy (the Policy).
1.
Definitions.

a.
“Non-Employee Director.” For purposes of this Policy, “Non-Employee Director”
means a member of the Board who is not an employee of the Company or any of its
subsidiaries or affiliates.

b.
“Term of Service” or “Term” with Respect to Non-Employee Directors. For purposes
of this Policy, “term of service” or “term” with respect to a Non-Employee
Director means the period of time from his or her annual election at the Annual
General Meeting of Shareholders (AGM) until the next AGM.

c.
“Term of Service” or “Term” with Respect to Chairman of the Board and Committee
Chairs. For purposes of this Policy, “term of service” or “term” with respect to
the Chairman of the Board and/or a Committee Chair shall commence on his or her
appointment by the Board to such position and end on the date of reappointment
if the Non-Employee Director is reappointed.

2.
Term Cash Fees

a.
Non-Employee Director Fees. For each term of service as a Non-Employee Director,
a cash fee of $100,000 shall be paid to each Non-Employee Director.

b.
Chairman/Committee Fees. The additional fees set forth below shall be paid to a
Non-Employee Director for each term of service that he or she serves in the
following capacity:

i.
Chairman of the Board:                          $100,000;

provided, however, that the Chairman may elect to receive such fee 100% in
equity on the same terms and conditions as the equity granted under Section 3
below.
ii.
Chairman of the Board Audit & Risk Committee:             $20,000

iii.
Chairman of the Board Compensation Committee:             $20,000

iv.
Chairman of the Board Corporate Governance

& Nominating Committee:                    $20,000
v.
Member of the Board Audit and Risk Committee:             $15,000

vi.
Member of the Board Compensation Committee:            $12,500

vii.
Member of the Board Corporate Governance

& Nominating Committee:                          $8,000
c.
If the Chairman elects to receive his/her fee for the upcoming term set forth
under Section 2(b)(i) 100% in equity, such election shall be made in writing and
sent to the Company Secretary, substantially in the form attached as Exhibit A.
The election must be made during an “open window” (as defined by the Company’s
Insider Trading Policy), when the Chairman does not possess any material
non-public information, and by December 31st of the calendar year immediately
preceding the calendar year during which any portion of the cash fees were
scheduled to be paid. If no election is made by the Chairman, he or she will
receive the $100,000 fee in cash.

d.
Vesting; Accelerated Vesting. Cash fees shall vest and be payable in four equal
quarterly installments at the end of each calendar quarter; provided, however,
if any Non-Employee Director is appointed, in accordance






--------------------------------------------------------------------------------





with applicable law and the Company’s memorandum and articles of association and
other corporate governance documents, to fill a vacancy after an AGM or if the
Chairman of the Board, Chairman of a Committee or Member of the Board Audit and
Risk Committee is appointed in the middle of a term, then, in the discretion of
the Compensation Committee, such director may be entitled to a prorated portion
of the cash fees based on the portion of a calendar quarter during which the
Non-Employee Director served in the relevant position. Notwithstanding the
foregoing, if a Non-Employee Director ceases to serve through one or more
quarterly vesting dates due to death, disability, removal, resignation or
retirement, the Compensation Committee shall have the discretion to accelerate
the vesting of all or a portion of the cash fees as of the date of such
cessation of service. Otherwise, the unvested cash fees in respect of the
remainder of the relevant term shall be forfeited.
e.
Multiple Roles. If a Non-Employee Director serves in more than one of the roles
noted in Section 2(b), he or she shall be entitled to receive compensation for
each role.

3.
Annual Equity Grant.

a.
Non-Employee Directors. Each Non-Employee Director who is elected at the
Company’s AGM shall, in addition to the cash fees referred to in Section 2, be
granted a time-based equity award covering a number of ordinary shares having an
approximate aggregate value of $130,000, provided, however, that if any
Non-Employee Director is appointed, in accordance with applicable law and the
Company’s memorandum and articles of association and other corporate governance
documents, to fill a vacancy after an AGM, then in the discretion of the
Compensation Committee, such director shall be entitled to receive a prorated
equity award on such terms and conditions, including a grant date, approved by
the Compensation Committee. The equity award shall be calculated based on the
closing price of the Company’s ordinary shares on the date of the grant as
reported on NASDAQ and rounded down to the nearest whole ordinary share. The
terms of the equity grant shall be as set forth in this Section 3.

b.
Chairman of the Board. In addition to the equity award set forth in Section
3(a), in consideration for the services performed in his capacity as the
Chairman of the Board, the Chairman shall be granted, at the same time and on
the same terms and conditions as the equity granted under Section 3(a) above, an
equity award covering a number of ordinary shares having an approximate
aggregate value of $100,000, provided, however, that if any Chairman is
appointed in the middle of the term, then, in the discretion of the Compensation
Committee, such director may be entitled to receive a prorated equity award on
such terms and conditions, including a grant date, approved by the Compensation
Committee.

c.
Form of Equity Award. The equity award shall be made in the form of restricted
share units (RSUs), provided, however, that it may be made in the form of
time-based options upon notification by management to the Compensation Committee
of the lack of RSU availability under the 2012 Plan (defined below).

d.
Grant Date. The equity granted pursuant to Sections 3(a) and 3(b) shall be
granted on March 3rd, May 13th, August 13th, November 13th, or December 1st (or
if the applicable grant date is not a trading day, the next trading day) on the
date most closely following the AGM.

e.
Vesting; Accelerated Vesting. The equity granted under this Section 3 shall vest
100% in full on the one-year anniversary date of the grant date, provided,
however, that equity granted by the Compensation Committee to a Non-Employee
Director appointed to the Company after an AGM or to a Chairman appointed in the
middle of the term, may vest at such time as determined by the Compensation
Committee as long as that Non-Employee Director or Chairman of the Board
continues to serve in such capacity through the vesting date. Notwithstanding
the foregoing, if a Non-Employee Director ceases to serve through the vesting
date due to death, disability, removal, resignation or retirement, the
Compensation Committee shall have the discretion to accelerate the vesting of
the equity as of the date of such Non-Employee Director’s cessation of service.
Otherwise, such equity shall be forfeited.

f.
Change in Control. The Compensation Committee shall have the discretion to
accelerate the vesting of the equity granted under this Section 3 or take other
steps specified in the 2012 Plan in the event of a change of control (as defined
in the 2012 Plan).

g.
Dividend Equivalents. There will be no dividend equivalents on the RSUs granted
under Section 3.

h.
The Plan. The equity granted under this Policy shall be made in accordance with
the Willis Towers Watson Public Limited Company 2012 Equity Incentive Plan or
any successor plan thereto (the 2012 Plan). All






--------------------------------------------------------------------------------





applicable terms of the 2012 Plan apply to this Policy as if fully set forth
herein except to the extent such other provisions are inconsistent with this
Policy, and all grants of equity hereby are subject in all respect to the terms
of the 2012 Plan.
i.
Nominal Value. The ordinary shares to be issued upon vesting of the equity
granted under this Section 3 must be fully paid up in accordance with the
requirements of applicable law and the Company’s memorandum and articles of
association and other corporate governance documents by payment of the nominal
value per ordinary share. The Compensation Committee shall ensure that payment
of the nominal value for any such ordinary shares is received by the Company on
behalf of the Non-Employee Director in accordance with the foregoing
requirements.

j.
Written Grant Agreement. The award of equity under this Policy shall be made
solely by and subject to the terms set forth in a written agreement in a form
duly executed by an executive officer of the Company, provided, however, that to
the extent that the terms of this Policy are inconsistent with any such written
agreement, the terms of this Policy shall prevail.

4.
Share Ownership Guidelines

a.
Non-Employee Directors are required to accumulate shares at least equal to five
times the annual cash retainer (i.e., $500,000), valued as of the last business
day of the Company’s fiscal year. Each Non-Employee Director has eight years
from the date of appointment to the legacy Willis Group Holdings Public Limited
Company Board, the legacy Towers Watson & Co. Board or the Willis Towers Watson
Public Limited Company Board, as applicable, to achieve compliance with such
share ownership requirements. Until the ownership level is reached, Non-Employee
Directors should not sell shares in excess of the amount needed to pay
applicable taxes associated with the equity granted. Once a Non-Employee
Director accumulates sufficient shares to meet the $500,000 requirement, he/she
is not required to retain shares above the threshold. If as a result of a share
price decline subsequent to a Non-Employee Director meeting the ownership
requirements the Non-Employee Director does not satisfy the requirements as of
the Company’s fiscal year-end, he/she is not required to “buy up” to a new
number of shares needed to meet the ownership requirements. However, he/she is
required to retain the number of shares that originally were acquired to reach
the share ownership threshold until such time as he/she is once again above the
threshold.

b.
In case of financial hardship, the ownership requirements may be waived until
the hardship no longer applies or such appropriate time as the Compensation
Committee shall determine.

c.
Ordinary shares, deferred shares, share equivalents, restricted share units and
restricted shares all count toward satisfying the requirements. Stock options do
not count toward satisfying the requirements.

d.
Directors are required to hold the number of shares needed to meet the ownership
requirements until six months after directors leave Board service (other than to
satisfy tax obligations on the vesting/distribution of existing equity awards).
In the event a director has not acquired this threshold of Shares, he or she
shall be prohibited from transferring any shares (other than to satisfy any tax
obligations on the vesting/distribution of existing equity awards).

e.
Directors are permitted to sell or otherwise transfer any shares in excess of
the ownership requirement subject to compliance with the Company’s Insider
Trading Policy.

5.
Policy Subject to Amendment, Modification and Termination. This Policy may be
amended, modified or terminated by the Compensation Committee in the future at
its sole discretion subject to compliance with applicable law and the Company’s
memorandum and articles of association and other corporate governance documents,
provided, however, that any amendment or modification to Sections 2(a), 2(b),
3(a), 3(b) and 4 shall require full Board approval. No Non-Employee Director
shall have any rights under any equity granted under this Policy unless and
until the equity is actually granted. Without limiting the generality of the
foregoing, the Compensation Committee and the Board hereby expressly reserve the
authority to terminate this Policy during any year.

6.
Effectiveness. This Policy shall become effective upon adoption by the Board.






--------------------------------------------------------------------------------





Exhibit A
WILLIS TOWERS WATSON PUBLIC LIMITED COMPANY
CHAIRMAN OF THE BOARD
FEE ELECTION


Willis Towers Watson Public Limited Company
200 Liberty Street


New York, New York 10281
Attention: Ms. Nicole Napolitano
Company Secretary and Associate General Counsel


Dear Ms. Napolitano:
Please be advised that I hereby elect to receive my annual cash fees payable
under Section 2(b) of the Willis Towers Watson Public Limited Company
Compensation Policy and Share Ownership Guidelines for Non-Employee Directors
(the “Policy”) for service as Chairman of the Board for the upcoming term, 100%
in equity. I understand that my election is irrevocable and is subject to the
provisions of the Policy.
Sincerely,
_______________________


Name of Chairman of the Board






cc: General Counsel









